Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. 
The non-final rejection recites that the claims are clearly anticipated, not anticipated, by either of the cited prior art references, meaning it is clear upon a cursory inspection of either reference that both references read on all claimed features.  Therefore, the rejection satisfies the Examiner’s obligation to establish a prima facie, or at “first sight” case for anticipation.  However, the below rejection is provided for convenience.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-27 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mefferd 6318020, see the figures and specification, especially the Detailed Description:

(2) FIG. 1 illustrates a fishing lure 10 which includes a body portion 14 which can come in a plurality of configurations and designs. The fishing lure 10 of FIG. 1 is in the general configuration and appearance of a bait fish. Preferably, the body 14 is molded of rigid plastic material or wood, which is provided with directional projections 16 if necessary for the action and operation of the lure. Other 


elements commonly found on fishing lures include an eyelet 20 for securing the flexible fishing line 22, and a set of three-prong hook elements 24.
(3) In accordance with the present invention, the entire outer surface 28 of the lure body 14 is coated in a plurality of layers of thermochromic substance. FIG. 2 is a cutaway view showing the presence of a first layer 32 located immediately adjacent the surface 28 of the lure body 14, a second layer 36 and third layer 40 are also applied to the body 14 of lure 10. Although the preferred embodiment is shown having its entire body surface 28 covered with the thermochromic layers 32, 36, 40, depending on the design and proposed use of lure 10, the thermochromic layers may be applied over only portions of the body 14 thereby causing only portions to change colors.
(4) In order to create the thermochromic layers 32, 36, 40, thermochromic powder is mixed with a clear liquid such as clear lacquers which allow multiple layers of color to be applied such that the fishing lure can change in a sequence of colors from approximately 32.degree. F. (0.degree. C.) to 140.degree. F. (60.degree. C.). Unfortunately, the process of producing ink or paint which is thermochromic induces contaminates and destroys some of the liquid crystals which make the layers appear opaque when they reach the temperature of change. Thus, when trying to use multiple layers, the second or third layer will not be revealed due to the top layer being opaque when it reaches its activation temperature instead of being transparent.
(5) Therefore, by taking thermochromic powder in a selected color in operational temperature range, the thermochromic powder is mixed with a non-hazardous virgin clear oil (such as olive oil) and water. This process of mixing carries the clean undamaged crystals with the oil and the damaged contaminated crystals with the water. This allows a clean powder to be recovered from the oil by skimming the oil and this powder is then mixed with the clear lacquer to apply the first layer 32 of any 

(6) The thickness of each layer may depend greatly on the type of paint used, the purification procedure, and the color of paint selected. To determine the effectiveness of each layer, the lure may first be painted and then subjected to a range of temperature to see if the color completely covers the preceding layer. When all the thermochromic layers are transparent, the lure body, and any colorations and designs thereon, will be visible.
(7) By way of example only, the lure 10 can be coated with the cleaned mixed orange powder to become transparent in a temperature range of 60.degree. F. to 65.degree. F. exposing a fuscia layer. Then, the fuscia layer becomes transparent in the range of 65.degree. F. to 70.degree. F. exposing a blue layer. The blue layer can be mixed so that it is colored blue until it becomes transparent when the temperature is in the operational range of 70.degree. F. to 75.degree. F. At that point, all three layers will be transparent, exposing the lure body surface. In this arrangement, the outer-most layer becomes transparent at the coldest selected temperature. Each subsequent layer has a higher activation temperature. While it is also possible to have a layer change from one color to another in a given temperature range, that will not expose the next subsequent layer, since it does not become transparent.
(8) These ranges and variations can be repeated and applied over the top of any other color, and colors can be reused. Further, layers can be created having multiple tones so that, for example, the tail 44 of the lure could be one color while the head 48 of the lure could be another at a specific temperature range. Additionally, other design elements can be painted or added to the lure such as eyes 52, gills 56 and scales 60. However, it may be necessary to paint each design on each layer, as the subsequent layer will cover the design when the subsequent layer is not transparent.

.

Claim(s) 1-3 and 5-27 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Erickson 5222320, see the figures and specification, especially the Detailed Description:

(2) The terms "thermochromic ink" or "thermochromic paint" are used in this application to refer to special paints or dyes that change color when the surrounding temperature changes. These dyes are typically ester or alkyd based and are known as thermochromic paints or inks.
(3) Matsui-Shikisco Chemical Co., Ltd. of Kyoto, Japan and Pilot, Inc. of 1800 Sarona Way, Carson, Calif. (parent company located in Naguya, Japan) are two known producers of such paints that may be used for the inventions in this application. Thermochromic paints are known by the tradename: CHROMICOLOR.
(4) The preferred paint that has been found to work the best is known as Chromic Alkyd Electrostatic Paint and it is made by Matsui company.
(5) Usually, a color-changing system uses two types of colored paint: "cold colors" and "hot colors". Hot colors underlie the top coat and do not change color with temperature. Cold colors overlie the hot color and do change color at certain temperatures, usually somewhere between 0 and 30 degrees celsius. Usually the cold color is of draker hue than the hot color and the color change that 
(6) Typical base or hot colors are white, yellow, orange, blue, green and various shades in between. The cold colors overlie the base colors and the lure would normally be that color until the temperature rises to a certain point at which the top coat, cold color almost all disappears to reveal the base coat, hot color.
(7) It is important to note that these cold colors usually have two crucial temperatures: a temperature at which the cold color vanishes as temperature rises and, once it has vanished, a temperature at which the cold color re-appears as the temperature drops. These two temperatures are not necessarily the same. See FIG. 1.
(8) For instance, a cold color of yellow may disappear at 30.degree. C. to reveal a blue base coat (hot color). Then, as the water (or outside atmosphere) lowers, the yellow cold color does not reappear until, say, 20.degree. C. Hence the use of the term; "history" to describe these type of paints, i.e. the state that the color is in is important to determine what color it will be at a given temperature.
(9) In the example above, at 25.degree. C. the top coat cold color would be seen if the lure had been at a lower temperature. In that case, the cold color will disappear when it reaches 30.degree. C. The top coat would not be seen at 25.degree. if the lure was previously warmer (i.e. had already reached 30.degree. and had disappeared). In that case the cold color will not return until 20.degree. C. is reached. Thus at a given temperature, the previously reached state ("history") may determine what color shows.
(10) FIG. 1 shows this phenomenon in graphical form with the arrows to indicate the direction of temperature fall or rise. The y axis indicates the percentage of cold color, top coat that appears at a given temperature.


(12) As some varieties of fish, especially in ocean waters, do turn colors it is thought that some lures may be painted colors that resemble those that these fish turn into. It is possible that fish may triggered into striking when they see a color change occur.
(13) Depending on which type is chosen, the colors will turn upon reaching some temperature between 0 and 30 degrees celsius. In this scheme, various lures can be made which will turn at different temperatures, and an entire set of lures can be kept at hand in order to be prepared to fish at whatever thermoclime may be encountered. The term "thermoclime" refers to a certain level in the body of water that is at or near the same temperature. Fish are believed to generally feed at or otherwise inhabit one thermoclime at any one time depending on the time of day and what activity they are at, e.g. feeding, etc.
(14) With the set of lures of different temperature dependence in hand, one goes fishing and chooses a lure that turns at a temperature near that of the thermoclime that the fish are at. Different lures are used until it is found which lure seems to be getting the most action. The temperature that lure changes at indicates the thermoclime in the water that is likely to have the most fish. With these types of cold colors in use, it does not matter if the thermoclime temperature lowers a few degrees, the cold color will not change back until a sizeable drop in temperature is realized.
(15) The paint may be applied like other types of paints, first a base coat is applied which is a primer, typically white. Then, a main coat is applied, the desired hot color (the color that will be seen when the cold color disappears as the temperature rises). Finally, the top coat is applied which may be the cold color. After each spray, air dry, then bake at 130.degree.-140.degree. for a minimum of 12 
(16) Typical colors that may be chosen for hot colors would likely be black, white chartreuse, orange, red, blue, purple, green, yellow, gold, and pink.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644